Case 1:19-cv-00464-GZS Document 17 Filed 08/03/20 Page 1 of 1              PageID #: 1214



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

   LESLIE B.,                                )
                                             )
                        Plaintiff,           )
          v.                                 )      No. 1:19-cv-00464-GZS
                                             )
   ANDREW M. SAUL, Commissioner              )
   Of Social Security,
                                             )
                        Defendant            )


                          ORDER AFFIRMING THE
               RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


          No objections having been filed to the Magistrate Judge's Recommended Decision

   (ECF No. 16) filed July 13, 2020, the Recommended Decision is AFFIRMED.

          Accordingly, it is ORDERED that the Administrative Decision is hereby

   AFFIRMED.

                                                    _/s/ George Z. Singal        __
                                                    United States District Judge

   Dated this 3rd day of August, 2020.
